DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-10 are currently pending and addressed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:  
The method of claim 1, wherein the motion information determined in a) is produced using at least one of the following data sources: yaw-rate sensor, acceleration sensor or velocity sensor of the vehicle
The method of claim 1, wherein the course of a stretch of road traveled at the moment by the vehicle is tracked until the position of the course in the map is determinable by matching the course to courses of roads stored in the map
The method of claim 1, wherein the motion information determined in a) includes at least a distance between successive road-bending occurrences, or at least one bending angle
The method of claim 1, wherein the matching in c) is carried out with an at least self-learning or machine-learned algorithm
The method of claim 1, wherein a search area in the map is limited, using at least one piece of additional information about the position of the vehicle
The method of claim 1, wherein feature information from a digital feature map is drawn upon to determine the position of the vehicle
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
Page 2 lines 13-14: The phrase “a method is provides” should instead read “a method is provided”
Page 3 lines 4-5: The meaning of the sentence “In so doing, which may be motion data about the motion of the vehicle is ascertained” is unclear.
Page 4 line 29: The phrase “in do doing” should instead read “in so doing”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "a control unit configured to perform…" in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure recited in the specification is as follows: “To that end, the control unit may include a machine-readable storage medium, for example, on which a 5 computer program is stored for carrying out the method. By way of example, the control unit may also include a processor which is able to access the machine-readable storage medium and execute the program.” (see at least the instant application: page 13 lines 3-8).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
Yes.  Claims 1-7 are directed towards a process (a method).  Claims 8-9 are directed towards a machine (a non-transitory computer readable medium). Claim 10 is directed towards a machine (a control device).
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recited are directed towards a method for determining a position of a vehicle in a digital map, a non-transitory computer readable medium computer program, which is executable by a processor, comprising a program code arrangement having program code for 
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
No.   As per claim 1, the claims are broad enough to be performed mentally or by pen and paper. The “determining motion information” step is broad enough to be performed by a human observing a vehicle and mentally acquiring the claimed information. The “determining course information” step is broad enough to be performed by a human observing a course being traveled by a vehicle and mentally acquiring the claimed information. The “matching course information” step is broad enough to be performed by a human mentally matching the claimed course information to the claimed map information. 
As per claim 8 and 10, the structures recited in the claims are a non-transitory computer readable medium and a control device.  These structures perform functions which are insignificant, extra-solution activity in the form of mere data gathering and matching and, therefore, do not amount to integration into a practical application.  See MPEP 2106.05(g).  These functions that the structures are performing are well-understood, routine and conventional activity and, therefore, the recitation of these structures does not amount to significantly more than the abstract idea. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).
The control device and other technological components are recited at such a high level of generality to amount to a generic computer structure for performing generic computer functions which is not enough to integrate the abstract idea into a practical application or be significantly more than the abstract idea itself (see at least the instant application: page 13 lines 3-8).
Step Two B: Does the Claim Provide an Inventive Concept
No.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The technological components recite the well-understood, routine, and conventional computing functions of mere data gathering and matching.  See MPEP 2106.05(d)(II).
It is noted that the claimed limitations set forth determining information and comparing sets of information which, as noted above, can be done mentally, but none of the claimed limitations actively set forth wherein the information is used to actually control a vehicle.
Dependent Claims


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asai (US 2018/0328742), hereinafter referred to as Asai. Asai is considered to be analogous to the claimed invention because they are in the same field of determining a vehicle position.

Regarding claim 1, Asai teaches:
A method for determining a position of a vehicle in a digital map ("A vehicle position estimation device 11 is a device configured to estimate a vehicle position of a vehicle and includes radar devices 12, cameras 13, a map database 14, a sensor group 15, and a controller 16." – see at least Asai: paragraph 0030) (The examiner notes that the “to estimate a vehicle position” as taught by Asai is equivalent to the claimed “determining a position of a vehicle”, because any determined position will never realistically be perfectly accurate, and is therefore at best an estimate of the actual position)
the method comprising: a) determining motion information about the motion of the vehicle ("The accelerator sensor detects an operation amount of an accelerator pedal. The steering angle sensor detects an operation amount of a steering wheel. The brake sensor detects an operation amount of a brake pedal and pressure inside a brake booster. The vehicle speed sensor detects a vehicle speed. The acceleration sensors detect an acceleration/deceleration in the longitudinal direction and a lateral acceleration of the vehicle. The wheel speed sensors detect wheel speeds of respective wheels. The yaw rate sensor detects a yaw rate of the vehicle." – see at least Asai: paragraph 0036 lines 7-16. Further, "The movement amount detection unit 32 detects an odometry that is an amount of movement per unit time of the vehicle 21 from various types of information detected by the sensor group 15. " The examiner notes that the sensed information (i.e. accelerator pedal state, steering angle, brake pedal state, vehicle speed, wheel speed, and yaw rate) in Asai provides information about the motion of the vehicle, and therefore meets the claimed limitation of "motion information about the motion of the vehicle");
determining course information which is characteristic for the course of a stretch of road traveled by the vehicle, using motion information determined in a) ("Integration of odometries enables a travel trajectory of the vehicle to be calculated in an odometry coordinate system." – see at least Asai: paragraph 0044 lines 4-6. Further, "FIG. 7 is a diagram in which a travel trajectory based on amounts of movements of the vehicle is associated with target positions." – see at least Asai: paragraph 0050) (The examiner notes that the vehicle in Asai is configured to travel on a road (see at least Asai: Fig. 3 shown below, in which vehicle 21 is driving on road surface 22), so the travel trajectory of the vehicle is thereby equivalent to the course of a stretch of the road traveled by the vehicle. Therefore, the travel trajectory of the vehicle in Asai meets the claimed limitation of "course information which is characteristic for the course of a stretch of road traveled by the vehicle". Further, since the travel trajectory as recited in Asai is associated with target positions (see at least Asai: Fig. 7 shown below), said target positions also constitute course information determined using motion information determined in a));

    PNG
    media_image1.png
    416
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    804
    425
    media_image2.png
    Greyscale


and c) matching course information determined in b) to map information which is characteristic for the course of roads stored in a digital map ("Thus, storing a certain amount of past target position data in the odometry coordinate system by use of movement amount information of the vehicle 21 and matching the odometry coordinate system onto which the target position data are projected with the map coordinate system in which target positions are stored in advance enable a vehicle position to be estimated." – see at least Asai: paragraph 0092 lines 4-11).

Regarding claim 2, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the motion information determined in a) is produced using at least one of the following data sources: yaw-rate sensor, acceleration sensor or velocity sensor of the vehicle ("The sensor group 15 includes, for example, a GPS receiver, an accelerator sensor, a steering angle sensor, a brake sensor, a vehicle speed sensor, acceleration sensors, wheel speed sensors, a yaw rate sensor, and the like and outputs respective detected data to the controller 16." – see at least Asai: paragraph 0036 lines 1-5).

Regarding claim 3, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the course of a stretch of road traveled at the moment by the vehicle is tracked until the position of the course in the map is determinable by matching the course to courses of roads stored in the map ("The succeeding step S106 corresponds to processing performed by the vehicle position estimation unit 35, in which, by matching target position data stored in the target position storage unit 33 with map information stored in the map database 14, a vehicle position of the vehicle 21 in the map coordinate system is estimated." – see at least Asai: paragraph 0086 lines 1-6) (The examiner notes that Fig. 14 of Asai as shown below demonstrates how step S106 as described in the preceding quote is utilized in the method as a whole. In particular, this step S106 of estimating vehicle position requires the previous steps, including step S102 in which an amount of movement is detected. This step S102 includes generating the vehicle trajectory (see at least Asai: paragraph 0081), which, as set forth above, constitutes the course of a stretch of road traveled at the moment by the vehicle. Therefore, following the process set forth in Fig. 14 below, it is interpreted that Asai teaches the claimed limitation).

    PNG
    media_image3.png
    717
    388
    media_image3.png
    Greyscale


Regarding claim 4, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the motion information determined in a) includes at least a distance between successive road-bending occurrences, or at least one bending angle ("The turning angle θt of the vehicle is, in the odometry coordinate system, an amount of attitude change until a present vehicle body attitude is reached and is therefore an angle The examiner notes that since the vehicle of Asai is configured to travel on a road, the turning angle of the vehicle is equivalent to the road-bending angle of the road that the vehicle is traveling on. Therefore, the turning angle θt taught by Asai is equivalent to the claimed "bending angle").

Regarding claim 5, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein the matching in c) is carried out with an at least self-learning or machine-learned algorithm ("For the matching (map matching), for example, an iterative closest point (ICP) algorithm is used." – see at least Asai: paragraph 0077 lines 9-11) (The examiner notes that the iterative closest point (ICP) algorithm is a type of machine-learned algorithm).

Regarding claim 6, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein a search area in the map is limited, using at least one piece of additional information about the position of the vehicle ("by matching the target position data with the map information with the turning point Pt1 used as a reference point, a vehicle position may be estimated uniquely. In addition, since target position data at the other points, including points in a range [D1-Pt1] and points preceding the point [Pt1-D2], are deleted or thinned out, an increase in the data amount of target position data may be suppressed and The examiner notes that the reference point taught by Asai constitutes the claimed "at least one piece of additional information about the position of the vehicle", and is used in conjunction with target position data and map information to limit the search area in the map as set forth in the preceding quote).

Regarding claim 7, Asai teaches all of the elements of the current invention as stated above. Furthermore, Asai teaches:
The method of claim 1, wherein feature information from a digital feature map is drawn upon to determine the position of the vehicle ("Since, as described above, detection of a plurality of turning points and retention of target position data in ranges going back from the respective turning points by the set distance D2 enable the target position data and the map information to be matched with each other with the respective turning points used as reference points, the estimation accuracy of vehicle positions may be improved." – see at least Asai: paragraph 0076) (The examiner notes that the turning points and target position data taught by Asai constitute the claimed "feature information" which is matched with the corresponding map information taught by Asai to determine the position of the vehicle).

Regarding claim 8, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 9, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 10, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2019/0094883) teaches determining the position of a vehicle by sensing a driving trajectory and performing map-matching on the driving environment information. 
Higuchi (US 2016/0003630) teaches detecting a position of a vehicle using map matching based on a detected position and map data, and also teaches determining road shape. 
Takashima et al. (US Patent 4,879,658) teaches that vehicle travel locations are detected by an angular rate sensor and a distance sensor, and a vehicle turn point is matched to a map branch point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jake Scott can be reached on (571) 272-3610. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./             Examiner, Art Unit 4123                                                                                                                                                                                           
/VIVEK D KOPPIKAR/             Supervisory Patent Examiner
Art Unit 3667